 

  

 

   
  
 

- Cate ERR

K Big eld a
Be Fi (STF

(Wir sfATES OF AMERICA, y | a wip
f Don fJOUCH, Cou -CasEn sees
it Petitioner, )
7 G- “or -174 oe
FILED — MOTION To VACATE. SET ASIDE, oR Copper _

vod QINTENCE PURSUANT -T0 28 USE. 2256 -
MAR oF CUP UNDER FEDERAL RULE of Civil Procedure 15, Fo. adel -

ERK U.S. istrict coud dditional Claims s taets, clarity, amend, arc pliby clajves 5
west DIST. OF PENNSVLVDE the one Yor statute of Lahetiong As uset! as Qffer
the one-year Peried expires yu eréler fo clarity ov annplity Clevinns
H girth wre Hmely Presented.

LXHBIT-F p50. 1B

 

 

; dard toes Corres, Joe RY boner, Dow eect, 1 PIO Fe fet he hue
| ee Water and Qvers as Mlless;

|
|
, D OM March 23, 20/8, This Haovabfe tuctal Decket wumber JBE, ISS Oa

an EGRDER » RESENTEINE 7 4h APOE fo tn MEWAMENDED SUDEMENT,

4Z At COUNTS. 1,.2,4, ALF & Contecrent seujence. of Hen year's | A bs ae
conceesrtive he Coual 3 ,@ SenT esc. at third YY GOOLE. for a. Afel ot boty Vi i .

! fn careexaline.

iD I%B.. OUCH, MOL OASHES TO FILE 2 Pettit ehallencgiing fhe WEW AMENDED
; / SUD CMENT , f(r which 2255 0D » Provides Phat Phere ss a 7 year seth fe, a
Gatations chieh ruus foome She lates? af (7 the date en chick the dg ment

(OF conviehnn becomes bral Ce oo Lo

: 5) The Gre year bagan 4 Faw Cr7 he tte la ahith SLR, POKES » CLAS

je
ai

resen Bbeced te Phe NEW AMENDED, JUDE ENT on Prarch 2B, 208,

 

Ct)

 
 

 

   
    
    
   
   

  
 

S

Vn etitlis Phe Courts t the they
Pits PaTyO" UVOER 28. t.5.2,2255 , 40 Correct Phe Stn fence OP wed at.
} bhree fo which ATR. HotU Ct, wither 1 tle an ade enal Me mocinalien
Jars » br Emmediate Releare fn Se 2 sort 0 the HABEAS CoRPus rerio

 

A long with phic motion 9k. Hou of go YP BED
o

2255,

cdebifnal elas whats filed within fle 1-year stebate of linitetrur er.
fle ne~ year (Petiod wipires as eonsitil eifh Feabral Rice 0? Ctl Poceface.,
ee Lhactedl States v Thamas., 220 F BLY3O CBA C1OZLOBD none
finaly M12. Hebd, also Wes a /[tiltd TE AP2NT Coulee, ator. cece
Whe present mations stated aboras. 0 0. « Giese co
uct intends he tle toe additional [(eonrctsdeare. a ab bo ZB. Lounedbale

 

 

 

 

LE FORE, fetitienee y Lat HeutHy preys ) respost ball regues/” Jhat Yhew
Lily Cart, GRANT, Phe present artim ,

 

 

 

 

 

 
 

 

 

  

i
‘
;
i

 

}15.REBECLA 2, HAYWOOD, Esa,
ohh. af fhe LS. Attorney ,
00 Gran’ St suite Yooo,
7 Hibucgh FAS SZ,

 
     
  

 

 

 

iG
}

 

 

 

  

 

pope 4 the belo lested, agrtes eon ¥his 34 aay oe 4:

   

Cyn Hoes spre Sk,

 

 

 

 

OYSBA OEP.
: Padleral Orrefrnel Lash tebe Pte Dowel,

| P0,Box~ L007 |
i: | Welk, WV. 2Y80/

 
ae ag :

ee ae erat
she i er,
a n

Pre a

Sa Bat aS ra
Pi c /

ag

AAR RGU

AES] mienybooud * abingsyy ry

Ng wood Y TLS’ LNV YD 00,

PINVYATA SNA AQ IPIMLSIE. (VLPLSIM DHL 94
44707 IIAIIEL SALE QIINI

SIAPOD JO Yara se

CaSEZ

| HEAR Ti

lOBAZ AM DIM
BOL XOSLO'd f
FI PPIRAD A Lyf ULLY YSU URI VIIT) POSOP IL

 
